Citation Nr: 1122370	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for brain cancer with bladder incontinence, yeast infection, chronic headaches, and depression, for accrued benefits purposes.  

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  He died in September 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision (issued in February 2008) from the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In March 2011, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the local RO.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran died in September 2007.

2.  At the time of the Veteran's death, service connection had not been established for any disability.  However, at the time of his death, the Veteran had claims pending for service connection for diabetes mellitus and brain cancer with incontinence, yeast infection, chronic headaches, and depression.  

3.  The appellant filed a claim seeking entitlement to dependency and indemnity compensation (DIC) benefits in November 2007, within the year following the Veteran's death.

4.  The evidence of record at the time of the Veteran's death preponderates against a finding that his brain cancer, with incontinence, yeast infection, chronic headaches, and depression is due to any incident or event in active military service, including his exposure to herbicides therein; nor may the Veteran's brain cancer with incontinence, yeast infection, chronic headaches, and depression be presumed to have been incurred during active service.  

5.  According to the official certificate of death, the Veteran's death was caused by progressive leptomeningeal glioma, anaplastic astocytoma.  No other disabilities were listed as significant conditions contributing to death.  

6.  The preponderance of the evidence is against a finding that the Veteran died from a disease or injury incurred in or aggravated by military service or a disease or injury presumed to have been incurred during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for brain cancer with bladder incontinence, yeast infection, chronic headaches, and depression, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5101, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2010).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1101, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, the record reflects that the RO sent the appellant a letter in October 2007 which informed her of the information and evidence needed to substantiate her accrued benefits claim.  With respect to the cause of death claim, the letter informed the appellant that, in order to support her claim, evidence was needed that showed the Veteran died from a service-connected injury or disease or that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  The letter did not contain a statement of the conditions for which the Veteran was service-connected at the time of his death.  However, as discussed below, the Veteran did not have any service-connected disabilities at the time of his death.  Therefore, the Board finds that the notice provided to the appellant substantially complied with the requirements of Hupp, supra, because the appellant was informed of how to substantiate a DIC claim based on a condition not yet service-connected, i.e., with evidence showing that the cause of the Veteran's death was a disability incurred during service.  Moreover, by her hearing testimony in March 2011, the appellant has demonstrated actual knowledge of what is needed for a grant of the claimed benefits, thus curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The March 2009 letter also informed the appellant of her and VA's respective duties for obtaining evidence.  Therefore, the Board finds that the appellant has been provided with all required notice.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claim.  The RO has obtained the Veteran's service treatment records and all post-service treatment records identified by the appellant and the record.  In this regard, the Board finds it significant that all obtainable evidence identified by the appellant relative to her appeal has been obtained and associated with the claims file, and that neither she nor her representative have identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Subsequent the March 2011 hearing, the appellant submitted additional private medical evidence, for which she attached a signed waiver of RO initial review.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service-connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously noted herein, at the time of the Veteran's death, service connection was not in effect for any disability.  The certificate of death indicates that the cause of the Veteran's demise was brain cancer, first shown decades after service.  There is no competent evidence of record to support or suggest a finding that the cause of the Veteran's death is in any way related to his service.  The Board finds that there is not a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim as the medical evidence of record does not point to this cause, as discussed below.  A medical opinion is not required.  See Daves, supra.

 It is therefore the Board's conclusion that no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Accrued Benefits

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000 (2010).  The application for accrued benefits must be filed within one year after the date of the veteran's death.  38 C.F.R. § 3.1000(c).  By statute, an appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Review of the record reveals that the Veteran died in September 2007, and that the appellant filed her DIC claim, which included a claim for accrued benefits, in September 2007.  Therefore, the accrued benefits claim is considered timely.  See 38 C.F.R. § 3.1000(c).

Review of the record also reveals that, prior to his death, the Veteran filed a claim seeking entitlement to service connection for diabetes mellitus and brain cancer with incontinence, yeast infection, chronic headaches, and depression, both claimed as secondary to herbicide exposure.  The Veteran died shortly after filing his service connection claims and, thus, his claims were pending at the time of his death.  

The Veteran's claim of service connection for diabetes mellitus will be discussed in the Remand portion of this decision; however, the Board will proceed to evaluate whether service connection is warranted for brain cancer with incontinence, yeast infection, chronic headaches, and depression, for accrued benefits purposes.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as malignant tumors of the brain, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2010).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

With respect to the foregoing, the Board notes that the current version of 38 C.F.R. § 3.309 was not in effect at the time of the Veteran's death.  Nevertheless, the law regarding accrued benefits claims only requires that the claim be considered based upon the evidence of record at the time of the Veteran's death, with no requirement that the claim be considered based upon the law in effect at the time of death.  Therefore, the Board will consider the appellant's accrued benefits claim under the law currently in effect, which is more expansive than the version in effect at the time of the Veteran's death in September 2007.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Prior to the Veteran's death, the service department verified that he served in Vietnam from April 1968 to May 1969.  There is no affirmative evidence of record showing the Veteran was not exposed to herbicides in service; therefore, his exposure to herbicides is presumed.  

The Board notes, however, that the Veteran's brain cancer, bladder incontinence, yeast infection, chronic headaches, and depression are not disabilities for which presumptive connection is available based upon herbicide exposure.  As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, service connection is not warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the Veteran's specific diagnoses.  

The Board has considered whether service connection may be granted on a direct basis.  See Combee, supra; Brock, supra.  However, the Veteran's service treatment records are negative for any complaints, treatment, or findings related to brain cancer, bladder incontinence, yeast infection, chronic headaches, and/or depression, and the first time the Veteran is shown to have these disorders is in 2007, more than 30 years after he was separated from service.  There is no lay or medical evidence that shows the Veteran manifested symptoms reasonably associated with his claimed disorders during service and continuously after service, and the Board finds highly probative that there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's brain cancer and associated disorders were incurred due to his military service, in general, or his in-service herbicide exposure specifically.  An April 2011 letter from a private doctor indicated that she could not say (that is, provide an opinion) that the brain tumor was related to service in any way.  This letter does not tend to show a relation to service.   The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board has also considered whether service connection may be granted on a presumptive basis due to a chronic disorder; however, as noted, there is no lay or medical evidence of brain cancer, bladder incontinence, yeast infection, chronic headaches, and/or depression until more than 30 years after the Veteran separated from service.  Therefore, service connection is not warranted on a presumptive basis based on a chronic disability under 38 C.F.R. § 3.307, 3.309(a).  

The appellant has not asserted continuity since service and as there is no competent evidence either contemporaneous with or after service that the brain disease was otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The appellant sincerely contends and believes that the Veteran's fatal brain cancer was due to Agent Orange exposure in service.  As for service connection for such disability, the cancer is not a condition under case law that has been found to be capable of lay observation and the determination as to the presence of the disease, therefore, is medical in nature, that is, not capable of lay observation; as such,  competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Also, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

Where, as here, the brain cancer is not a simple medical conditions under Jandreau, to the extent the appellant's statements are offered as proof that the fatal disease is due to service, the appellant's statements and sworn testimony are not competent evidence, and the statements are excluded, that is, not probative as evidence, and the statements are not to be considered as competent evidence favorable to claim.  

To the extent the appellant has expressed the opinion that the brain cancer is related to exposure to Agent Orange during service, the appellant's opinion as a lay person is limited to inferences that are rationally based on perception and does not require specialized education, training, or experience.  

Here the questions of the relationship between the brain cancer with associated problems and an injury, disease, or event in service are not simple medical questions, and it is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the brain cancer and service. 



While the Board finds the appellant to be credible, she is not competent to address medical causation for the claim of service connection on an accrued basis. 

There is no competent evidence of record directly relating, or tending to relate, the Veteran's brain cancer to service.

Therefore, the Board concludes that the evidence of record at the time of the Veteran's death preponderates against a finding that the Veteran's brain cancer, with bladder incontinence, yeast infection, chronic headaches, and depression were incurred in or are otherwise related to his military service; nor may his disabilities be presumed to have been incurred during service, to include as due to herbicide exposure or as a chronic disability.  Therefore, the appellant's claim of service connection for brain cancer, with bladder incontinence, yeast infection, chronic headaches, and depression, for accrued benefits purposes, is denied.  Because the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Cause of Death

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2002).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the official certificate of death, the Veteran died in September 2007 due to progressive leptomeningeal glioma, anaplastic astocytoma.  No other disabilities were listed as significant conditions contributing to death.  At the time of the Veteran's death, service connection had not been established for any disability.  

The appellant has asserted that service connection for cause of death should be granted because she believes the Veteran's death was related to his military service, including his exposure to herbicides.  At the March 2011 Travel Board hearing, the appellant testified that the Veteran's treating physician, Dr. K.F., told her that she believed the Veteran's disability was related to his in-service exposure to the herbicide Agent Orange because her husband also served in Vietnam and died the same way.  

However, after reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for cause of the Veteran's death.  At the outset, the Board notes that progressive leptomeningeal glioma, anaplastic astocytoma is not a disability for which presumptive service connection is warranted based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 3.309(e).  Therefore, the Board is unable to presume that the immediate cause of the Veteran's death was incurred during military service.  

In addition, there is no competent lay or medical evidence of record which shows that the disability that caused the Veteran's death, progressive leptomeningeal glioma, anaplastic astocytoma, was incurred during service or is otherwise related thereto.  In this regard, service treatment records do not contain any complaints, treatment, or findings related to the Veteran's progressive leptomeningeal glioma, anaplastic astocytoma, to include any symptoms reasonably attributed thereto.  In fact, post-service treatment records show that this disability was diagnosed in May 2007, more than 30 years after the Veteran was separated from service, and that the symptoms related to the disability, e.g., balance trouble, dizzy spells, headaches, anxiety and mood swings, were first manifested earlier that month.  See treatment records from Neuro-Oncology Center dated May to August 2007.  

In addition to the foregoing, the Board notes that the medical professional who treated the Veteran prior to his death has not determined that the disability that caused his death was related to his military service.  A May 2007 treatment record reflects that the Veteran's physician, Dr. K.F., noted that medical professionals have not identified a specific cause for brain tumors.  In addition, Dr. K.F. submitted a statement in April 2011 which states that the Veteran's progressive, malignant brain tumor was the ultimate cause of his death but that she cannot say that the tumor was or was not a direct result of his military service, noting that there has not been enough research at this point to prove either way.  As previously found, this evidence may not support the claim.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a finding that the immediate cause of the Veteran's death, progressive leptomeningeal glioma, anaplastic astocytoma, was incurred during military service or is otherwise related thereto, to include as due to herbicide exposure.  The Board also finds that there is no competent lay or medical evidence of record that shows the Veteran's death was due to any other disability that was incurred or aggravated by his military service.  

In evaluating this claim, the Board has considered the appellant's assertions regarding a nexus between the Veteran's death and his military service; however, she has not been shown to have the professional expertise necessary to provide evidence regarding the causal relationship between the Veteran's death and his military service, as progressive leptomeningeal glioma, anaplastic astocytoma is not the type of disability on which a lay person is generally capable of providing competent evidence on questions of etiology.  Such competent evidence would be provided by a medical professional but, as noted above, the medical evidence of record does not reflect that the disability that caused the Veteran's death is related to his military service.  

Therefore, while the Board is sympathetic with the appellant's loss of her husband, the preponderance of the evidence is against the claim for service connection of the cause of the Veteran's death and the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for brain cancer, with bladder incontinence, yeast infection, chronic headaches, and depression, for accrued benefits purposes, is denied.  

Entitlement to service connection for cause of the Veteran's death is denied.  





______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


